           Case
            Case1:21-cv-00703-CCB
                 1:21-cv-00703-CCB Document
                                    Document1-2
                                             3 Filed
                                                Filed03/19/21
                                                      03/19/21E-FILED;
                                                                Page
                                                                 Page1Anne
                                                                       1ofof44
                                                                             Arundel Gircuit Court
                                                            Docket: 11t1312020 11:13 AM; Submission: 1111312020 11 :13 AM




                IN THE CIRCUIT COURT FOR ANNE ARUNDEL COUNW,
                                                             MARYLAND


                                                      *CornPlaint
LESLIEPARKER
                                                      *Case No.:
      Plaintiff
1902 Cameron Road
                                                      *                  c-02-cv-20-002105
                                                      *
Hanover, Md. 21046
                                                      tl'
               v.
                             *
ALBERTSONS COMPAFJIES,           INC
                             *
dba SAFEWAY COMMUNITY MARKET
                             *
7643 Arundel Mills Blvd.
Hanover,   Md.2L046                                    '*
                                                       *
          Defendant
*******rl.*******t     ***d(**d({<****tl.**rl.*:r****************'****{'******t'x****c<{<**{'

                                            COMPLAINT


Plaintiff, Leslie Parker, and by and through her attorney, Gladys
weatherspoon, LAW OFFICE OF GTADYS WEATHERSPOON, LLC'
                                                                  and
                                                                     INC
demands damages from the Defendant, ALBERTSONS COMPANIES'
                                                                   thereof
and its sub$idiary SAFEWAY coMMUNtTY MARKE-|- and in support
states as follows in support of this lawsuit:

      1. That the Plaintiff, Leslie Parker, is an adult citizen of the $tate of
         Maryland and a resident of Prince George's County'
                                                                       referred to
      2. That the Defendant, Albertsons Companies, lnc', he-reinafte.r who
         as "Defendant," is a CorpOration dOing business in Maryland,
         owned andior managed the premises known as Safeway Community

      , Yil*      or about Novembe 22,2017, the   r
                                                 praintiff was shopping in the
           Safeway      locateO afi643Arundel Mills Blvd, Hanover, MD' a
                     tt**
         premisesownedandmanaged.bythepejendant,Albertsons
                                                                       doors at the
         Companies, inC At tf,at sarile tinie and place, the swinging
                                                                     unexpectantly
         entrance/u"it **r* working improperly. The doors closed
                                                                    causing her
         and unpredi.tanfy on Plaiitifi wiist, hands and finger$,
         severe injuries more fully described below'
                                                                  that the door
      4. Prior to the door malfunction, Defendant was on notice     malfunction and
         was not *otLing ptopttfy as tne cferk who obseryed the
                                                                inoperable.
         noted that the dobr hac ilreviously been identified as
     Case
      Case1:21-cv-00703-CCB
           1:21-cv-00703-CCB Document
                              Document1-2
                                       3 Filed
                                          Filed03/19/21
                                                03/19/21 Page
                                                          Page22ofof44




5. Solely as a result of the failure of the Defendant to properly maintain the
   Jwinfiing Ooor at its premises, Plaintiff sustained serious and severe
   injuriEsio ner person, including, but not.limited to, the following injuries:
   contusions to fiei left wiist; indliarable damage to her fingers, hand and
   wrist; sprain to left wrist; crushing of left wrist and hand; post-traumatic
   pain in ieft wrist; anxiety; and other serious and severe per$onal injuries.
6. Solely as a result of the injuries aforementioned, the Plaintiff has
   incurred damages, including:
       a. Medical expenses;
       b. She has, may, and probably will for an indefinite time in the future
          suffer grbat [ain, inconvenience, embarrassment, and mental
          anguis"h due to lrer injury and inability to wear her wedding
                                                                         ring;

       c. She has, ffiay, and probably will for al indefinite time in the future
          be OepriveO 6f orOiriary pleisures of life, loss of well-being, and
          equanimity; and
       d. Her overall health, strength, and vitality have been greatly
          imPaired'
                                     couNT     r


                       NEGLIGENCE OF THE DEFENDANT

7. The plaintiff incorporates herein by reference hereto the allegations of
     paragrapfrs   through 6 above as if more fully set forth herein at length.
                   t
8. The aforesaid incident occurred as a re$ult of and was proximately
 - caused by the cateless, negligent, grossly careless, and reckless
   conduct of the Defendant, AtO?rtsons Companies, lnc., which consisted
   inter alia of the following particulars:
       a. Failing to properly supervise the common areag in question soexit, as
          to turnii[ io th" naintitF, Leslie Parker, a safe and accessible
          free from hazards which were recognized or should have been
          r"cognL"d-ny Oetendant, Albertsons Companies, 1n.,, 3t causing
                                                                         Leslie
          or linly to cause the serious physical harm to the Plaintiff,
          Parker, and others;
                                                                       to
       b. Failing to maintain the above exit way in a safe condition
          ,nruri irtatine Flaintiff would not be-caused to crush her hand in
                                                                  and which
          the door as a result of the malfunction which existed
          were fnown and should have been known to the Defendant;
       Case
        Case1:21-cv-00703-CCB
             1:21-cv-00703-CCB Document
                                Document1-2
                                         3 Filed
                                            Filed03/19/21
                                                  03/19/21 Page
                                                            Page33ofof44




          c.   Failing to properly inspect the exit way wherein the Plaintiff was
               caused to crush her hand as a result of not maintaining the
               swinging exit door;
          d. Failing to maintain the premises owned by the Defendant in good
               and safe condition for the Plaintiff and others;
          e. Failing   othenruise to comply with the applicable laws and
               regulations of the State of Maryland and the applicable Federal
               laws and regulations;
          f.   Ctthenruise failing to exercise the degree of care required under
               the circumstances; and
          g. Otherwise being negligent.
    9. As a result of the aforesaid conduct and breach of care of the
       Defendant, Albertsons Companies, lnc., Plaintiff sustained the injuries,
       losses, and damages which were more fully described above, without
       any negligence of the Plaintiff contributing thereto.


\ /FIEREFORE: Plaintiff demands judgment against Defendant of an amount
more than $250,000.00 to be determined at trial, plus costs, pre-judgment
interest, post-judgment interest, and for any further relief that this Honorable
Court deems appropriate.

               submitted,


Law Office of Gladys Weatherspoon, LLC
1300 Mercantile Lane
Suite 100-N
Largo, Maryland, 20774
Phone 301-445-3300
           Case
            Case1:21-cv-00703-CCB
                 1:21-cv-00703-CCB Document
                                    Document1-2
                                             3 Filed
                                                Filed03/19/21
                                                      03/19/21 Page
                                                                Page44ofof44




                IN THE CIRCUIT COURT FOR ANNE ARUNDEL COUNTY, MARYLAND

                                                      *ComPlaint
LESLIEPARKER
                                                      *Case No.:
      Plaintiff
                                                      *
1902 Cameron Road
Hanover, Md.21.046
                                                      t(


               v.*                                    *
ALBERTSONS COMPANIES,               INC
                                         MARKET       *
dba SAFEWAY COMMUNITY
                                                      *
7643 Arundel MillsBlvd.
                                                      *
Hanover, Md.   21046
                                                      *
           Defendant
t **:ttN.**d.*rr*)srI,r**,f ***tF*rt{.********{.************r**x***tl€****************s***



                                           CERTIFICATE OF SERVICE




I   hereby certifu that on this   1€l   day of sgg!0bgg ,2ozo a copy of the document entitled complaint

was mailed by First Class mail, postage prepaid, to:



Albertsons Company d/b/a Safeway, lnc.

7643 Arundel Mills Blvd.

Hanover, MD. 21.076
